Citation Nr: 1223740	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for the service-connected pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot. 

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the left foot. 

3.  Entitlement to an increased rating in excess of 10 percent for the degenerative joint disease of the left ankle, status post injury. 

4.  Entitlement to a total disability rating based upon on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to October 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In pertinent part of the September 2007 rating decision, the RO denied the Veteran increased ratings for the service-connected pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot and of the left foot, and degenerative joint disease of the left ankle, and entitlement to TDIU. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issue of entitlement to TDIU is remanded the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  The Veteran's pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot is manifested by arthritis but is not manifested by occasional incapacitating exacerbations or severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

3.  The Veteran's pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the left foot is manifested by arthritis not by occasional incapacitating exacerbations or severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. 

4.  The Veteran's degenerative joint disease of the left ankle is not manifested by occasional incapacitating exacerbations, by marked limitation of motion of the ankle, or by ankylosis of the ankle in planter flexion less than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5015, 5276, 5280 (2011).

2.  The criteria for an increased rating in excess of 10 percent for pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5015, 5276, 5280 (2011).

3.  The criteria for an increased rating in excess of 10 percent for degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondence in July 2008.  This letter detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the February 2009 Statement of the Case (SOC) and the July 2008 letter.  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the July 2008 letter.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in April 2007 and April 2011.  The Board finds that these examinations are adequate for rating purposes because they conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided.  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

The July 2008 rating decision continued the Veteran's 10 percent disability ratings for his pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot and of the left foot and for his degenerative joint disease of the left ankle.  The Board notes that the Veteran's 10 percent disability ratings for the pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot and pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the left foot were both granted under Diagnostic Code 5015 and the Veteran's degenerative joint disease of the left ankle was granted under Diagnostic Code 5010.   

For Diagnostic Code 5015 the Board notes that the diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis (except gout, Diagnostic Code 5017, which will be rated under Diagnostic Code 5002).  Although these disabilities are to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Diagnostic Code 5010 provides ratings for arthritis due to trauma, substantiated by X-ray findings; it states to rate it as degenerative arthritis, Diagnostic Code 5003. Thus Diagnostic Code 5003 applies to all service-connected disabilities decided herein below.  Diagnostic Code 5003 provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  

Bilateral Pes Planus with Hammer Toe Deformity, Hallux Valgus, and Calcaneal Spur

As noted above, the September 2007 rating decision continued the Veteran's 10 percent disability ratings for pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot and pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the left foot under Diagnostic Code 5015.  In addition, to Diagnostic Code 5015 there is Diagnostic Code 5276 which provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against an increased rating in excess of 10 percent for both the pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot and of the left foot.  

At the April 2007 VA contracted examination the Veteran denied any current therapeutic interventional trials.  On examination he had appreciable bilateral pes planus with hallux valgus deformity with the Achilles tendon mildly; there were also appreciable findings of bilateral great toe region metatarsal joint abnormality with findings consistent of hallux valgus deformity.  He also had appreciable hammertoe deformities with digits of the foot.  However, there was no forefoot, midfoot, or hindfoot misalignment.  Palpation of the calcaneal regions revealed tenderness consistent with findings of calcaneal osteophytosis.  

At the April 2011 VA contracted examination it was noted that the Veteran reported for his pes planus on the right foot a localized, aching pain in the toes one time per day and it lasted for 24 hours and for the left foot a constant localised pain that was characterized by aching and cramping.  The pain was noted to be 5 out of 10 for his right foot and 7 out of 10 for his left foot, exacerbated by physical activity and relieved by rest and by Mobic.  At rest he did not have any pain, weakness, stiffness, swelling, or fatigue; while standing or walking he did not have any weakness or fatigue but he did have pain, stiffness, and swelling for his right foot and just pain for his left foot.  For his hallux valgus the Veteran reported that he had an aching, localized pain in his feet once per week that last for three hours.  The pain was noted to be a 7 and exacerbated by physical activity and relieved by Mobic; he could function with medication.  He described additional swelling.  At rest he had no pain, weakness, stiffness, swelling, or fatigue; while walking or standing he did not have any weakness, stiffness, swelling, or fatigue, but he did have pain.  For his bilateral calcaneal spur of the right foot it was noted that he had localized, aching, and sharp pain once a day for two hours; the pain was noted to be a 5 and was exacerbated by physical activity.  It was relieved by rest and by Mobic and he could function with medication.  At rest he had no pain, weakness, stiffness, swelling, or fatigue; while walking or standing he did not have any weakness, stiffness, swelling, or fatigue, but he did have pain.  

An examination of the right foot and of the left foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the right great toe and of the left great toe.  Palpation of the plantar surfaces of both the right and left feet revealed no tenderness.  Alignment of the Achilles tendon was normal bilaterally during weigh bearing and non-weight bearing examination.  It was noted that the Veteran's bilateral pes planus was manifested by a slight degree and could not be corrected.  On both the right foot and left foot there was a slight degree of mal-alignment of the forefoot/midfoot that could not be corrected by manipulation.  There was also deformity of inward rotation of the superior portion of the os calci bilaterally.  It was noted that he did not have pes cavus or Morton's Metatarsalgia but he did have hammer toes of the right and left 4th digit.  Hallux vallgus of the both the right and left feet was present and the degree of angulation was slight with no resection of the metatarsal head present nor was hallux rigidus present.  He was limited to standing for 15 to 30 minutes and required arch support but he did not require orthopaedic shoes, corrective shoes, foot supports, build-up of the shoes, and shoe inserts; symptoms and pain were not relieved by the corrective shoe wear.  

In order to warrant an increased rating the Veteran's pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot and left foot must be manifested by arthritis with occasional incapacitating exacerbations or severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  While the Veteran did report flare-ups he also reported that he could function at the time of pain with medication.  Thus, there is no evidence of occasional incapacitating exacerbations.  In addition, the Veteran's pes planus was noted to be slight in April 2011 and there was no swelling on use for either the Veteran's right or left foot.  Thus, the Board finds that the Veteran's 
pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot and left foot does not warrant increased ratings in excess of 10 percent for either foot. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot and left foot is contemplated by the rating criteria.  At the April 2007 and April 2011 VA contracted examinations the Veteran reported no hospitalizations or surgeries for his feet.  In addition, while he had pain and flare-ups he was still able to function with medication.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, though the Veteran's pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot and left foot is manifested by arthritis and a slight degree the preponderance of the evidence is against increased ratings.  This is because the evidence of record does not demonstrate that either the Veteran right foot or left foot is manifested by arthritis with occasional incapacitating exacerbations or severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, characteristic callosities.  Thus, increased ratings in excess of 10 percent for pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot and pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the left foot is not warranted. 

Degenerative Joint Disease of the Left Ankle

As noted above, the September 2007 rating decision continued the Veteran's 10 percent disability rating for degenerative joint disease of the left ankle under Diagnostic Code 5010.  In addition to Diagnostic Code 5010 Diagnostic Code 5271 is used for limitation of motion of the ankle.  Under that diagnostic code, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating assigned due to marked limitation of motion.  The Board notes that normal range of motion for the ankle is comprised of plantar flexion to 45 degrees, and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71a, Plate II.

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against an increased rating in excess of 10 percent for degenerative joint disease of the left ankle.  In order to warrant an increased rating there needs to be evidence of arthritis with occasional incapacitating exacerbations or marked limitation of motion.  However, at the Veteran's VA contracted examinations in April 2007 and April 2011 his range of motion for his left ankle was 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  During flare-ups he experienced neither functional impairments nor any limitation of motion of the joint.  While the Veteran had pain it was noted at both VA examinations that his joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  In April 2011 the Veteran reported that he had pain, stiffness, and swelling, but he did not experience weakness, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He reported flare-ups one time per day for 24 hours and the pain was a 3 out of 10.  The flare-ups were precipitated by physical activity and alleviated by not rest and oral analgesics.  Thus, the Board finds that the Veteran's degenerative joint disease of the left ankle is nor productive of arthritis with occasional incapacitating exacerbations or marked limitation of motion and therefore, an increased rating for degenerative joint disease of the left ankle is not warranted. 

VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  See DeLuca, supra.  While the VA examinations revealed that the Veteran had pain, there was no evidence of discomfort, fatigability, incoordination, and weakness that resulted in a higher limitation of motion.  He specifically stated that he did not experience weakness, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  Thus, the Board finds that the currently assigned 10 percent rating contemplates any disability due to pain on limitation of motion.   

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Board finds that the Veteran's degenerative joint disease of the left ankle is contemplated by the rating criteria.  At the Veteran's VA contracted examinations he reported no hospitalizations or surgeries for his ankle.  In addition, while he had pain and flare-ups he was still able to function with medication.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Veteran's range of motion for degenerative joint disease of the left foot is manifested by normal range of motion and is not manifested by an absence of limitation of motion with the addition of occasional incapacitating exacerbations or marked limitation of motion.  Therefore, an increased rating for degenerative joint disease of the left ankle is not warranted. 







ORDER

An increased rating in excess of 10 percent for the service-connected pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot is denied. 

An increased rating in excess of 10 percent for the service-connected pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the left foot is denied.  

An increased rating in excess of 10 percent for the degenerative joint disease of the left ankle, status post injury is denied. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to TDIU.  

The Veteran is service-connected for sleep apnea (50 percent disabling), degenerative joint disease of the left ankle (10 percent disabling), pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot (10 percent disabling), pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the left foot (10 percent disabling), low back strain (10 percent disabling), and post status repair of the umbilical hernia (noncompensable).  The Veteran currently has a combined rating of 70 percent.  

The Veteran has not been provided a VA examination for his claim of entitlement to a TDIU rating.  The Board notes that VA should provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Veteran should be afforded a VA examination to obtain a medical opinion as to whether or not his service-connected disabilities are productive of such industrial incapacity as to preclude the Veteran from performing all forms of substantially gainful employment consistent with his educational and work background.  

It is also unclear on the Veteran's current status of employment.  Therefore, the RO must contact the Veteran in order to clarify if the Veteran is currently working and if not when he stopped working. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  Prior to any VA examination the RO must take the following steps:

A) The RO should contact the Veteran in order to determine if he is currently working.  

B)  The RO should obtain all relevant documents relating to the Veteran's employment.  

3.  The Veteran should be afforded a VA examination to determine the severity of his service-connected disabilities and to arrive at an opinion as to whether they preclude him from obtaining and maintaining all forms of substantially gainful employment.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on his/her review of the case, the VA examiner must opine as to whether the Veteran's service-connected disabilities (sleep apnea; degenerative joint disease of the left ankle; pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the right foot; pes planus with hammer toe deformity, hallux valgus, and calcaneal spur of the left foot; low back strain; and post status repair of the umbilical hernia) are productive of an overall level of industrial incapacity that is so severe as to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational experience.

The Board notes that neither the Veteran's age nor his non-service-connected disabilities should be considered.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the remaining issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


